This appeal is taken from an award in favor of the claimant on the ground that the accident did not arise out of and in the course of the claimant’s employment. On November 5, 1936, Joseph Odon, claimant herein, was employed by Mrs. Gertrude H. Lamborn as a general houseman and butler. In his employment he was required to do shopping and run errands. On the day of the accident the employer sent him upon an errand to a dressmaker whose residence was 736 Home street in the Bronx. He left his employer’s residence at approximately seven-fifteen o’clock p. m. He had never been to the dressmaker’s house before and was not familiar with that part of the city. On the occasion in question, due to the fact that he was reading a newspaper, he went by the One Hundred and Thirty-fifth street station where he would naturally have left the train. He did not leave it until he reached One Hundred and Forty-fifth street and then he walked along Eighth1 avenue to One Hundred and Forty-third street and there turned east on One Hundred and Forty-third street and was crossing Lenox avenue when he was struck down by an automobile. He had the package with him. It is admitted by the employer’s first report of injury that he was engaged in his employer’s business. The accident occurred at eight-thirty p. m. while claimant was crossing Lenox avenue with the package under his arm. He could only take a local train at this time of night between the points he wanted to go. The appellants say that the accident did not arise out of and in the course of employment because he did not take the shortest possible way between the employer’s residence and the dressmaker’s house. There was not an unusual deviation from the shortest route. The evidence amply supports the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.